Citation Nr: 1742034	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease (also claimed as bilateral hand weakness) as a result of exposure to herbicide agents.

2.  Entitlement to service connection for a neurological disability (claimed as cortical vascular degeneration, corticobasal degeneration, and bilateral hand weakness) as secondary to Parkinson's disease or as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The appellant had active military service from October 1961 to October 1966 and from January 1968 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in St. Paul, Minnesota currently has jurisdiction over this matter.

The appellant requested a hearing before the Board.  While that request was pending, the appellant, through his representative, arranged a pre-hearing conference with the undersigned, which was held on September 15, 2017.  Based on the disposition of the claims below, the appellant and his representative agreed to withdraw the request for a Board hearing.

In the Statement of the Case, the Veteran's claims were characterized as entitlement to service connection for Parkinson's disease and for cortical vascular degeneration.  As discussed below, the record contains various diagnoses for the Veteran's neurological disability variously claimed as cortical vascular degeneration, corticobasal degeneration, and bilateral hand weakness, in addition to Parkinson's disease.  The Board has retained the claim of Parkinson's disease, but recharacterized the second claim as entitlement to service connection for a neurological disability as the precise diagnosis of the claimed condition is a factual issue that must be resolved by the Board.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (noting claims are typically based on symptoms observable to lay persons, while the precise diagnosis is generally a medical question).

The Board acknowledges that the Veteran has initiated an appeal with respect to the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, but this has not yet been perfected or certified to the Board.  See March 2017 Notice of Disagreement (initiating an appeal with respect to the September 2016 rating decision).  The claims file reveals that the AOJ is still taking action on these issues.  Therefore, the Board will not accept jurisdiction over the peripheral neuropathy issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

To the extent the record contains evidence not yet considered by the agency of original jurisdiction (AOJ), the Veteran waived AOJ consideration of that evidence in his September 2017 VA Form 646.  The Board may proceed to the merits.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current disability consisting of Parkinson's disease.

2.  The Veteran's current neurological disability has been diagnosed as corticobasal degeneration (CBD) and, alternatively, as Binswanger's disease; the Veteran's neurological disability is etiologically related to his presumed exposure to herbicide agents during his honorable service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neurological disability, which has been diagnosed as corticobasal degeneration and Binswanger's disease, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran's two claims are based on the same set of symptoms.  Because the claim based on those symptoms is being granted, the Board need not discuss VA's compliance with the duties to notify and assist.  However, the Board notes that the Veteran has not identified any deficiency in the duties to notify or assist with respect to the Parkinson's disease claim.  Upon review of the record, the Board finds that the notice, development, and examinations related to that claim were completed satisfactorily.  VA satisfied its duties to notify and assist.

I. Service Connection:  General Principles

The Veteran asserts entitlement to service connection for Parkinson's disease and CBD including as a result of exposure to herbicide agents during his service in the Republic of Vietnam during the Vietnam Era.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The list of diseases associated with herbicide exposure includes Parkinson's disease, but not CBD or Binswanger's disease.  38 C.F.R. § 3.309(e).  Because, as discussed below, the Veteran has not had a proper diagnosis of Parkinson's disease during the appeal period and because his other diagnosed conditions on appeal (CBD and Binswanger's disease) are not presumptively related to exposure to herbicide agents, further discussion of the presumptions related to exposure to herbicide agents is not necessary.

The determinative factual issues on appeal involve the correct diagnosis of the Veteran's neurological symptoms and the etiology of the current disability.  The Veteran and the Board are each incompetent to provide probative medical evidence on these technical medical issues which require medical knowledge, training, and/or experience to competently address.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; see also Kahana, 24 Vet. App. at 438 (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").



II.  Service Connection:   Parkinson's Disease

The Veteran has claimed entitlement to service connection for Parkinson's disease.  The greater weight of the medical evidence establishes that the Veteran does not have Parkinson's disease, but instead has another neurological condition that shares many of the same symptoms and underlying pathological processes as Parkinson's disease.  See November 2014 VA Examination (diagnosing CBD and ruling out a diagnosis of Parkinson's disease); August 2017 Private Opinion Letter (noting proper diagnosis is either CBD or Binswanger's disease and discussing similarities to and differences from Parkinson's disease).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the evidence is against finding a current disability of Parkinson's disease, the criteria for establishing service connection have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for Parkinson's disease is denied.

III.  Service Connection:   Neurological condition

The Veteran has claimed entitlement to service connection for a neurological disability which has been variously diagnosed as cortical vascular degeneration, corticobasal degeneration (CBD), and Binswanger's disease based on symptoms similar to those of Parkinson's disease.  The Board finds that the Veteran has a current neurological disability consisting of CBD and Binswanger's disease.  See November 2014 VA Examination (diagnosing CBD); August 2017 Private Opinion Letter (noting proper diagnosis is either CBD or Binswanger's disease).

With respect to an in-service injury or disease, VA has previously conceded the Veteran's presence in the Republic of Vietnam and, so, his presumed exposure to herbicide agents.  There is no evidence to rebut the presumptions that the Veteran was exposed to herbicide agents.  An in-service event is established.

The Veteran has expressly limited his claim to a theory of direct service connection based on exposure to herbicide agents during service in the Republic of Vietnam.  See September 2017 Statement of Accredited Representative (acknowledging that his "neurological condition is not a presumed disease for which service connection is conceded based on exposure to Agent Orange").  Therefore, the Board will not discuss the presumptions of service connection based on exposure to herbicide agents.

Where presumptive service connection is not warranted, VA must still consider entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  

Here, there is competent and convincing medical evidence linking the Veteran's neurological disability to herbicide exposure.  In particular, a July 2017 private opinion letter sets forth a detailed and convincing rationale linking the Veteran's current neurological disability to his exposure to herbicide agents.  The private physician noted that the Veteran has been diagnosed with CBD which is a "Parkinson's Plus syndrome" and that the condition is very similar to Parkinson's disease.  She notes that the disease process is similar to Parkinson's and that the biological mechanisms affected by toxins in herbicide agents that cause Parkinson's disease also cause the Veteran's diagnosed conditions.  She opines that the same epidemiological research that justifies presumptive service connection for Parkinson's disease supports finding an etiological relationship between herbicide exposure and the development of CBD.  She notes that epidemiological studies with respect to CBD are less feasible because of the relative rarity of the condition.

The July 2017 private opinion also notes that there is some disagreement in the file as to whether the Veteran's neurological condition is best diagnosed as CBD or Binswanger's disease.  She notes that the latter is a type of vascular dementia that is due to atherosclerotic plaque in the microvasculature of the brain.  Consequently, "its pathophysiology is similar to cerebral vascular stroke and coronary artery disease."  In addition, "the aryl-H receptor has long been associated with endothelial damage and atherosclerotic plaque in ischemic heart disease and stroke [and herbicide agents] are indiscriminate in where [they] cause[] atherosclerosis which leads to IHD, peripheral vascular disease, and cerebrovascular accidents."  She further relied on the Veterans and Agent Orange 2012 Update which found an association between exposure to TCDDs (compounds in the herbicide agents at issue) and other dioxins in the development of cerebral vascular disease (CVD).  She notes that the 2012 Update "advanced CVD to the limited or suggestive evidence of association with exposure to Agent Orange."  She further opined that "Binswanger's disease has the same exact pathophysiology as atherosclerotic CVD or IHD."  Consequently, she provided an opinion that Binswanger's disease was at least as likely as not caused by exposure to herbicide agents.

The Board finds the opinions provided by the private physician in her July 2017 letter to be thoroughly explained, supported by extensive medical literature, and convincing, so assigns them substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The only contrary evidence of record is the November 2014 VA examiner's negative opinion (limited to CBD).  The VA examiner provided a rationale that was limited to noting that CBD was "not [the] same as 'Parkinson's disease'" and, therefore, was not a condition subject to the presumptions of 38 C.F.R. § 3.309(e).  This rationale is not sufficient to warrant probative weight on the issue of whether CBD or Binswanger's disease may be related to exposure to herbicide agents notwithstanding epidemiological evidence sufficient to warrant inclusion on the presumptive list in section 3.309(e).

There is no other competent medical evidence either for or against the claim.

The evidence is at least in equipoise on each of the factual issues with respect to the claim at issue; consequently application of the benefit of the doubt doctrine requires the doubt be resolved in the appellant's favor.  Gilbert, 1 Vet.App. at 53-56.  The claim of entitlement to service connection for a neurological disorder, diagnosed as CBD and Binswanger's disease, is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, and 3.309(e).


ORDER

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to service connection for a neurological disability, which has been diagnosed as corticobasal degeneration and Binswanger's disease, is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


